Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/22 has been entered.
2.	This action is responsive to the communication filed on 2/24/22.  Claims 1-2, 4-6, 13-14 and 20 have been amended. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-3, 7-8, 12-13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Bhansali, and further in view FAUSER et al (WO 2011023652 A2 hereinafter, “FAUSER”).
8.	With respect to claim 1,
Martin discloses a method for execution by at least one processing module of a temporary ingress storage system, comprising:
receiving a set of records to be processed for long-term storage;
temporarily storing the set of records in a set of memory resources of the temporary ingress storage system during a first temporal period corresponding to a data ingress process;
receiving a query for processing during the first temporal period;
generating a query resultant by facilitating execution of the query by accessing only a proper subset of the set of records from at least one memory resource of the set of memory resources during the first temporal period;
processing the set of records processing the set of records during the first temporal period for long-term storage; and
facilitating migration of all of the set of records from the temporary ingress storage system to a long-term storage system for storage during a second temporal period that begins after the first temporal period has elapsed by sending the set of records to the long-term storage system (Martin [0010] – [0013], [0025], claim 1 e.g. [0010] A method or system consistent with the invention first identifies lower priority data sets that should be migrated to long-term data storage.  Next, the system identifies underutilized data storage device resources external to the data center.  The underutilized data storage device should be such that data may be stored at the devices temporarily.  Low priority data sets may then be assigned by targeting particular underutilized data storage resources external to the data center Lower priority data sets may then be moved to assigned underutilized data storage resources external to the data center, and then those data sets may be migrated to long-term data storage at a later time.  [0011] Certain embodiments of the invention move lower priority data sets though a computer network to data storage devices contained within desktop computers, notebook computers, or other computing devices that are outside of the conventional boundaries of the data center.  Such data storage devices that are targeted to receive lower priority data sets are referred to in this disclosure as a "target storage location" or "target storage locations".  Since the invention targets data storage devices have unused space that is available to store data, and since these data storage devices are resources that are located outside of the convention physical boundaries of the data center, these data storage devices are referred to as being "underutilized external data resources". [0012] Certain other embodiments of the invention identify more than one underutilized data storage target to which any particular data set may be stored temporarily.  The invention may thus have redundancy built into some embodiments. [0013] The invention stores lower priority data temporarily on data storage devices that are already purchased or expensed instead of purchasing new data storage devices or subsystems.  At appropriate times, when long-term data storage resources have available bandwidth, lower priority data sets are migrated from underutilized external data resources to long-term data storage. [0025] Lower priority data sets may be moved to underutilized external data storage targets at step 303.  In some embodiments, the migration may occur during times of low usage of the underutilized targets.  The migration may occur to underutilized targets from data center storage or other underutilized targets.  Finally, lower priority data located on external data storage devices may be migrated to long-term data storage at step 304.  The data may be migrated when the long-term storage data becomes available.  The order of the migration may be in order of priority of the data stored on the underutilized targets. [CLAIM] 1.  A method for managing lower priority data comprising: identifying a low priority data set; identifying underutilized data storage resources external to data center storage;  storing the low priority data set in the underutilized data storage external to the data center storage resource for a first period of time;  and migrating the low priority data set from the underutilized data storage external to longer term storage [as
receiving a set of records (e.g. data sets) to be processed for long-term storage;
temporarily (e.g. temporarily) storing the set of records in a set of memory resources of the temporary ingress storage system during a first temporal period (e.g. a first period of time) corresponding to a data ingress process;
receiving a query for processing (e.g. identifying) during the first temporal period (e.g. a first period of time);
generating a query resultant by facilitating execution of the query by accessing (e.g. identifying) only a proper subset (e.g. a low priority data set) of the set of records from at least one memory resource of the set of memory resources during the first temporal period;
processing the set of records processing the set of records during the first temporal period for long-term storage; and
facilitating migration (e.g. migration) of all of the set of records from the temporary ingress storage system to a long-term storage system for storage (e.g. long-term data storage) during a second temporal period (e.g. during times of low usage of the underutilized targets) that begins after the first temporal period has elapsed (e.g. at later time) by sending the set of records to the long-term storage system]).
Although Martin substantially teaches the claimed invention, Martin does not explicitly indicate
sending the query resultant to an entity that is distinct from a long-term storage system;
based on receiving the set of records and storing the set of records in the set of memory resources, processing the set of records during the first temporal period to generate a set of segments for long-term storage that includes all of the set of records;
sending the set of segments.
Bhansali teaches the limitations by stating
receiving a set of records to be processed for long-term storage;
based on receiving the set of records to be processed for long-term storage, temporarily storing the set of records in a set of memory resources of the temporary ingress storage system during a first temporal period corresponding to a data ingress process;
receiving a query for processing during the first temporal period;
generating a query resultant by facilitating execution of the query by accessing only a proper subset of the set of records from at least one memory resource of the set of memory resources during the first temporal period;
sending the query resultant to an entity that is distinct from a long-term storage system;
based on receiving the set of records and storing the set of records in the set of memory resources, processing the set of records during the first temporal period  to generate a set of segments for long-term storage that includes all of the set of records; and
facilitating migration of all of the set of records from the temporary ingress storage system to the long-term storage system for storage during a second temporal period that begins after the first temporal period has elapsed by sending the set of segments to the long-term storage system (Bhansali Abstract, [0042], [0073] – [0077], [0109], [0133], [0144] – [0147] e.g. [Abstract] Various aspects for managing input/output (I/O) operations for data objects (e.g., large data objects (LOBs)), in a storage system are provided.  For instance, a method may include receiving an I/O request for executing an I/O operation on a data object, determining the size of the data object, and determining the data object to be a non-conforming data object relative to a storage threshold of a cache memory device.  The method may further include dividing the non-conforming data object into multiple data chunks, each of the data chunks having a size that is less than the storage threshold, moving one or more data chunks stored in one or more memory spaces of the cache memory device to a long-term memory device to free up the one or more memory spaces, and storing one or more of the data chunks of the non-conforming data object in the freed-up memory space(s). [0042] Example data objects (and data chunks) include, but are not limited to, a group/grouping of data, a sequence of data, a data table, an index, a procedure, a routine, a view, a snapshot, and/or the like contents/classes of data. [0073] In some embodiments, storage controller 104 may determine whether data object(s) and/or data chunk(s) that is/are subject to removal from buffer memory 108 of cache memory device 106 in accordance with the LRU technique are written to/stored in long-term storage (e.g., one or more of storage devices 102a, 102b, .  . . 102n).  The storage controller 104 may write data objects and/or data chunks subject to removal from buffer memory 108 to storage devices 102 prior to the data object(s) and/or data chunk(s) being removed/deleted from buffer memory 108, which may further include the data object(s) and/or data chunk(s) being mirrored/replicated in another one or more of storage devices 102 consistent with the discussion below. [0109] In FIG. 3C, the operations 303 (e.g., read-write operations) may begin at time 1 (T1) with receipt (e.g., by storage controller 104 or 204 (e.g., via a cache API)) of an I/O request (e.g., read-write request in this example) to modify data for a particular cache entry object (data object).  The I/O request (e.g., the read-write request in this example) may be directed (e.g., via a pointer) to the thread assigned to the particular cache entry object (data object) and the assigned thread may perform the I/O operations (e.g., read-write operations in this example) on the cache entry object at time 2 (T2).  [0133] In some embodiments, any remaining data chunk(s) may be written to storage devices 102 or enterprise storage service 50 immediately after or within a short period of time of being modified, while in other embodiments any remaining data chunk(s) may be written to storage devices 102 or enterprise storage service 50 at or subsequent to a predetermined time of being modified [as
receiving a set of records (e.g. data objects) to be processed for long-term storage (e.g. long-term memory device);
based on receiving the set of records to be processed for long-term storage, temporarily storing the set of records in a set of memory resources (e.g. cache memory device) of the temporary ingress storage system during a first temporal period (e.g. within a short period of time of being modified) corresponding to a data ingress process;
receiving a query (e.g. request – any remaining data chunk(s) may be written to storage devices 102 or enterprise storage service 50 immediately after or within a short period of time of being modified, while in other embodiments any remaining data chunk(s) may be written to storage devices 102 or enterprise storage service 50 at or subsequent to a predetermined time of being modified) for processing during the first temporal period;
generating a query resultant by facilitating execution of the query by accessing only a proper subset (e.g. an I/O request (e.g., read-write request in this example) to modify data for a particular cache entry object (data object)) of the set of records from at least one memory resource of the set of memory resources during the first temporal period (e.g. within a short period of time of being modified);
sending the query resultant to an entity that is distinct from a long-term storage system (e.g. any remaining data chunk(s) may be written to storage devices 102 or enterprise storage service 50 immediately after or within a short period of time of being modified; NOTE: the modified chunks (i.e. the resultant) remained in the cache, which is distinct from a long-term storage system, for a period of time before being written to the long-term storage system);
based on receiving the set of records and storing the set of records in the set of memory resources, processing the set of records during the first temporal period (e.g. within a short period of time of being modified) to generate a set of segments (e.g. chunks) for long-term storage that includes all of the set of records; and
facilitating migration (e.g. mirrored/replicated) of all of the set of records from the temporary ingress storage system (e.g. cache memory device) to the long-term storage system for storage during a second temporal period that begins after the first temporal period has elapsed (e.g. any remaining data chunk(s) may be written to storage devices 102 or enterprise storage service 50 immediately after or within a short period of time of being modified) by sending the set of segments to the long-term storage system (e.g. long-term memory device)]. Some remaining data chunk(s) may be written to storage devices 102 and/or enterprise storage service 50 in accordance with a LRU technique)..
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Martin and Bhansali, to reduce bottlenecks encountered because of constrained bandwidth to long-term data storage resources (Martin [0008]).
Although Martin and Bhansali combination substantially teaches the claimed invention, they do not explicitly indicate
based on filtering parameters of the query.
FAUSER teaches the limitations by stating
receiving a query for processing during the first temporal period;
generating a query resultant by facilitating execution of the query by accessing only a proper subset of the set of records from at least one memory resource of the set of memory resources during the first temporal period based on filtering parameters of the query;
sending the query resultant to an entity that is distinct from a long-term storage system;
based on receiving the set of records and storing the set of records in the set of memory resources, processing the set of records during the first temporal period to generate a set of segments for long-term storage that includes all of the set of records; and
facilitating migration of all of the set of records from the temporary ingress storage system to the long-term storage system for storage during a second temporal period that begins after the first temporal period has elapsed by sending the set of segments to the long-term storage system (FAUSER page 5 lines 3-16, page 6 lines 11-16, page. 11 lines 7-33, page 12 lines 4-12, page 13 line 28 – page 14 line 8, page 14 lines 24-26, page 18 line 22 – page 20 line 24 e.g. [page 5 lines 3-16] - The relational table segment is entirely comprised and stays resident in the main-memory. - Additionally, the scan thread is forced to execute in a designated processor core and is fetching data from the relational table segment in chunks of size compatible with one or more levels of memory caches dedicated to the designated processor core to prevent cache misses. [page 6 lines 11-16] - The storage layer is organized in groups of storage nodes. Each storage node is storing as many segments as its number of computational cores. The set of all segments held by a storage node constitutes a segment set. All storage nodes of a group store identical segment sets. - each storage node of a group is a replica of the other storage nodes of the same group, this is a distributed replicated data store. [page. 11 lines 7-33] A cache is a simple example of exploiting temporal locality, because it is a specially designed faster but smaller memory area, generally used to keep recently referenced data and data near recently referenced data, which can lead to potential performance increases. [page 12 lines 4-12] - Data record: A row of a relational table, or a row of a relation, that possibly contains a defined value for each column of the table. The value is NULL if no entry has been done in a column of that row. Any comparison involving a NULL value returns an UNKNOWN status. See the definition of 'Predicate' hereafter. A data record is also referred to, in the following description, as a tuple, i.e., a set of n values where n is the number of defined columns of the corresponding relational table. Some of these tuple values are possibly null values. Also, in the following description of the invention a column item is said to be an attribute of the corresponding row table or data record. [page 13 line 28 – page 14 line 8] - Predicate: Typically, on a database query, a predicate is a constraint that filters the data records to be retrieved from a relational table. Following the SQL standard, WHERE clause of a SELECT operation define predicates which are logical expressions that can evaluate to: true, false or unknown. The most basic predicate is an equality comparison. For example, if there is a column 'Color' in a relational table, a query on this table may return only those table rows where; e.g., a 'Red' value is indeed present in the 'Color' column. This is accomplished by having a clause as follows: WHERE Color = 'Red'. All sorts of other comparisons may apply including: different, greater, lower, etc. provided the data on which this applies are consistent for the comparison. For example, if values in a relational table column are quantities of a specific item (qty) a valid clause may be: WHERE qty >=200. Then, in this case, query returns only rows where quantities are greater than or equal to 200. A query may contain one or more predicates so that ranges can be specified. [page 14 lines 24-26] - Replication: To ensure durability, a set of nodes can be configured to host exactly the same data, so that if one fails, there are still active copies of the data available. The nodes form a replication group.
[page 18 line 22 – page 20 line 24] For checkpoints, a background thread is responsible for periodically issuing unpredicated queries, i.e. queries that match all the tuples. The results of these queries are serialized and stored in a flat file, the checkpoint, on a persistent storage, e.g., a hard disk. Considering logging, every update must be appended to the log prior to being confirmed, i.e. write-ahead logging. A background thread periodically, e.g. every second, flushes the log to disk and truncates it to the timestamp of the last checkpoint. This is further discussed in Figure 7. Each individual storage node, e.g. 240, is preferably implemented in a multi-core machine. In such a machine each core 241 is an independent processing unit having its own level 1 (L1) cache 242 and level 2 (L2) cache 243; and sometimes a shared level 3 cache (not shown), before interfacing onto an external front bus 244 with main-memory banks 245 [as
receiving a query for processing during the first temporal period;
generating a query resultant by facilitating execution of the query by accessing only a proper subset of the set of records from at least one memory resource of the set of memory resources during the first temporal period based on filtering parameters of the query (e.g. Predicate: Typically, on a database query, a predicate is a constraint that filters the data records to be retrieved from a relational table);
sending the query resultant to an entity that is distinct from a long-term storage system (e.g. Whenever an ordinary view's table is queried or updated, the DBMS converts these into queries or updates against the underlying base tables. A materialized view takes a different approach in which the query result is cached as a concrete table that may be updated from the original base tables from time to time);
based on receiving the set of records and storing the set of records in the set of memory resources (e.g. Whenever an ordinary view's table is queried or updated, the DBMS converts these into queries or updates against the underlying base tables. A materialized view takes a different approach in which the query result is cached as a concrete table that may be updated from the original base tables from time to time), processing the set of records during the first temporal period (e.g. For checkpoints, a background thread is responsible for periodically issuing unpredicated queries, i.e. queries that match all the tuples. The results of these queries are serialized and stored in a flat file, the checkpoint, on a persistent storage, e.g., a hard disk) to generate a set of segments (e.g. rows/tuples) for long-term storage that includes all of the set of records; and
facilitating migration (e.g. replication) of all of the set of records from the temporary ingress storage system to the long-term storage system for storage during a second temporal period that begins after the first temporal period has elapsed by sending the set of segments to the long-term storage system (e.g. For checkpoints, a background thread is responsible for periodically issuing unpredicated queries, i.e. queries that match all the tuples. The results of these queries are serialized and stored in a flat file, the checkpoint, on a persistent storage, e.g., a hard disk)]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Martin, Bhansali and FAUSER, to reduce bottlenecks encountered because of constrained bandwidth to long-term data storage resources (Martin [0008]). 
9.	With respect to claim 2,
	FAUSER further discloses wherein the query indicates a statement in accordance with a query language regarding a data, and wherein the statement includes at least one of: a WHERE clause, an AND condition, or an OR condition, and wherein the filtering parameters utilized to identify the proper subset of the set of records are indicated by the at least one of: the WHERE clause, the AND condition, or the OR condition (FAUSER page lines e.g. Predicate: Typically, on a database query, a predicate is a constraint that filters the data records to be retrieved from a relational table. Following the SQL standard, WHERE clause of a SELECT operation define predicates which are logical expressions that can evaluate to: true, false or unknown).
10.	With respect to claim 3,
	Bhansali further discloses performing a redundancy storage coding function on the set of records generate the set of segments as redundancy-coded segments (Bhansali [0073] e.g. mirrored/replicated in another one or more of storage devices 102).
11.	With respect to claim 7,
	Martin further discloses wherein the set of memory resources are implemented utilizing at least one first type of memory device (Martin [0023] and Fig. 1 e.g. Random Access Memory 203), wherein the long-term storage system is implemented utilizing at least one second type of memory device (Martin [0010] – [0013] and Fig. 1 e.g. desktop/notebook computer), and wherein the first type of memory device enables more efficient access of the set of records than the second type of memory device.
12.	With respect to claim 8,
	Martin further discloses wherein the first type of memory device is implemented utilizing a Dynamic Random Access Memory (DRAM) (Martin [0023] and Fig. 1 e.g. Random Access Memory 203).
13.	With respect to claim 12,
	Bhansali further discloses performing at least one query operation of the query on the subset of the set of records to generate resultant data (Bhansali Abstract, [0073], [0133], [0144] – [0147] e.g. [Abstract] Various aspects for managing input/output (I/O) operations for data objects (e.g., large data objects (LOBs)), in a storage system are provided.  For instance, a method may include receiving an I/O request for executing an I/O operation on a data object, determining the size of the data object, and determining the data object to be a non-conforming data object relative to a storage threshold of a cache memory device.  The method may further include dividing the non-conforming data object into multiple data chunks, each of the data chunks having a size that is less than the storage threshold, moving one or more data chunks stored in one or more memory spaces of the cache memory device to a long-term memory device to free up the one or more memory spaces, and storing one or more of the data chunks of the non-conforming data object in the freed-up memory space(s). [0073] In some embodiments, storage controller 104 may determine whether data object(s) and/or data chunk(s) that is/are subject to removal from buffer memory 108 of cache memory device 106 in accordance with the LRU technique are written to/stored in long-term storage (e.g., one or more of storage devices 102a, 102b, .  . . 102n).  The storage controller 104 may write data objects and/or data chunks subject to removal from buffer memory 108 to storage devices 102 prior to the data object(s) and/or data chunk(s) being removed/deleted from buffer memory 108, which may further include the data object(s) and/or data chunk(s) being mirrored/replicated in another one or more of storage devices 102 consistent with the discussion below).
14.	Claims 13 and 15-17 are same as claims1-3 and 7 and are rejected for the same reasons as applied hereinabove.
15.	Claim 20 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

16.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Bhansali and FAUSER, and further in view of Seki.
17.	With respect to claim 4,
	Bhansali further discloses
wherein the set of records are temporary stored in the set of memory resources of the temporary ingress storage system in accordance with a row format (Bhansali Abstract, [0042], [0073] – [0077], [0109], [0133], [0144] – [0147]).
Although Martin, Bhansali and FAUSER combination substantially teaches the claimed invention, they do not explicitly indicate wherein each of the set of segments includes column-formatted record data, and wherein the column-formatted record data of each segment of the set of segments indicates a plurality of records of the set of records in accordance with a column-format for long-term storage.
Seki teaches the limitations by stating wherein the set of records are temporary stored in the set of memory resources of the temporary ingress storage system in accordance with a row format, wherein each of the set of segments includes column-formatted record data, and wherein the column-formatted record data of each segment of the set of segments indicates a plurality of records of the set of records in accordance with a column-format for long-term storage (Seki Abstract, [0031] – [0039] and Figs. 1-4 e.g. [0031] First, an in-memory column store (IMCS) will be described.  FIG. 1 is a diagram for illustrating an IMCS on which an update is synchronously reflected by an OLTP query.  As illustrated in FIG. 1, in the IMCS, a DB buffer 1a has a read optimized storage (ROS) 15 having a column-type data structure.  The DB buffer 1a is a region on a main memory that stores an original table 11 which is a row-type database.  Further, in order to maintain update performance, the DB buffer 1a has a write optimized storage (WOS) 13 having a row-type data structure as a write buffer. [0032] When insertion (INSERT) of data into a database is instructed, a back end unit 12 inserts the data into the original table 11.  Here, the back end unit 12 is a module that processes an operation (insertion, update, and deletion) of the database.  Further, the WOS 13 is written in synchronization with the insertion of the data into the original table 11.  However, not data but only a tuple-ID (TID) indicating a position of a row (a tuple) in the original table 11 is written in the WOS 13. [0033] As asynchronous processing, the WOS 13 is converted into the ROS 15 in a unit called an extent by a WOS converting unit 14.  At this time, the data is drawn out from the original table 11 based on the TID stored in the WOS 13 and is written in the ROS 15 for each extent, and a row written in the ROS 15 is removed from the WOS 13. [0034] FIG. 2 is a diagram for illustrating copying of data from the original table 11 to the IMCS.  As illustrated in FIG. 2, in the original table 11, the TID is allocated to each row.  The WOS 13 stores a difference between the original table 11 and the ROS 15 using the TID.  Further, the ROS 15 stores data for each extent.  The ROS 15 also stores a correspondence table between a columnar record ID (CRID) indicating a row number in the ROS 15 and the TID.  [0038] The original table 11 is a row-type database.  The original table 11 includes a plurality of tables.  The back end unit 12 inserts data into the original table 11, and updates and deletes the data of the original table 11.  Further, the back end unit 12 updates the WOS 13 in synchronization of operation of the original table 11. [0039] The WOS 13 stores the difference between the original table 11 and the ROS 15 using the TID.  The WOS 13 includes a data WOS 13a and a whiteout WOS 13b.  The data WOS 13a stores a TID of an inserted row.  Further, the data WOS 13a stores a TID of a row newly created as a row after update, with respect to an updated row.  The whiteout WOS 13b stores a TID of a deleted row.  Further, the whiteout WOS 13b stores a TID of a deleted row before update, with respect [as
wherein the set of records are temporary stored in the set of memory resources (e.g. original table(s)) of the temporary ingress storage system in accordance with a row format (e.g. a write optimized storage (WOS) 13 having a row-type data structure as a write buffer), wherein each of the set of segments includes column-formatted record data, and wherein the column-formatted record data (e.g. column-type data structure) of each segment of the set of segments indicates a plurality of records of the set of records in accordance with a column-format for long-term storage]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Martin, Bhansali, FAUSER and Seki, to reduce bottlenecks encountered because of constrained bandwidth to long-term data storage resources (Martin [0008]). 
18.	Claim 14 is same as claim 4 and is rejected for the same reasons as applied hereinabove.

19.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Bhansali and FAUSER, and further in view of Benke et al (U.S. 9569108 B2 hereinafter, “Benke”).
20.	With respect to claim 5,
	Bhansali further discloses
generating a set of replicas for each of the set of records in accordance with a row format of each of the set of records, wherein temporarily storing the set of records in the set of memory resources includes storing the set of replicas for each of the set of records in the set of memory resources; and
removing the set of replicas for each of the set of records from storage in the set of memory resources in conjunction with the migrating the set of records from the temporary ingress storage system (Bhansali [0073] e.g. [0073] In some embodiments, storage controller 104 may determine whether data object(s) and/or data chunk(s) that is/are subject to removal from buffer memory 108 of cache memory device 106 in accordance with the LRU technique are written to/stored in long-term storage (e.g., one or more of storage devices 102a, 102b, .  . . 102n).  The storage controller 104 may write data objects and/or data chunks subject to removal from buffer memory 108 to storage devices 102 prior to the data object(s) and/or data chunk(s) being removed/deleted from buffer memory 108, which may further include the data object(s) and/or data chunk(s) being mirrored/replicated in another one or more of storage devices 102 consistent with the discussion below).
Although Martin, Bhansali and FAUSER combination substantially teaches the claimed invention, they do not explicitly indicate wherein facilitating execution of the query includes accessing exactly one selected replica of the set of replicas for each record in the proper subset.
Benke teaches the limitations by stating wherein facilitating execution of the query includes accessing exactly one selected replica of the set of replicas for each record in the proper subset (Benke Claim 1 e.g. create a second replica of the dataset, the second replica of the dataset to be co-located with the first compute node, wherein the set of data blocks are absent from the second replica of the dataset;  request, by the application session on the first compute node, a first data block of the dataset by the application session;  identify, in the second replica of the dataset, an absence of a copy of the first data block of the first replica of the dataset;  retrieve a first data block of the first replica of the dataset from the second compute node;  copy the retrieved first data block to the second replica;  and read, in response to a request for the first data block by the application session, the first data block from the second replica, write a second data block created by the application session to the second replica;  write the second data block to the first replica, wherein writing the second data block to the first replica depends on a consistency model of the data block, wherein when the consistency model is a full consistency model, then the second data block will be written to the first replica when the second data block is written to the second replica, wherein when the consistency model is an eventual consistency model, then the second data block is written to the second replica and after a second user-defined metric is met, the second data block is written to the first replica, wherein when the consistency model is a no consistency model, then the second data block is written to the second replica, wherein in the full consistency model all data block is consistent at all times from the application's viewpoint, wherein in the eventual consistency model a replica diverges for a limited period of time and is made consistent again with other replicas after a defined timespan).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Martin, Bhansali, FAUSER and Benke, to reduce bottlenecks encountered because of constrained bandwidth to long-term data storage resources (Martin [0008]). 
21.	With respect to claim 6,
	Benke further discloses
facilitating execution of a second query during the first temporal period that requires access to the first record;
selecting a second one of the first set of replicas of the first record for access of the first record in execution of the second query; and
facilitating execution of the second query by accessing the second one of the first set of replicas (Benke Claim 1 e.g. create a second replica of the dataset, the second replica of the dataset to be co-located with the first compute node, wherein the set of data blocks are absent from the second replica of the dataset;  request, by the application session on the first compute node, a first data block of the dataset by the application session;  identify, in the second replica of the dataset, an absence of a copy of the first data block of the first replica of the dataset;  retrieve a first data block of the first replica of the dataset from the second compute node;  copy the retrieved first data block to the second replica;  and read, in response to a request for the first data block by the application session, the first data block from the second replica, write a second data block created by the application session to the second replica;  write the second data block to the first replica, wherein writing the second data block to the first replica depends on a consistency model of the data block, wherein when the consistency model is a full consistency model, then the second data block will be written to the first replica when the second data block is written to the second replica, wherein when the consistency model is an eventual consistency model, then the second data block is written to the second replica and after a second user-defined metric is met, the second data block is written to the first replica, wherein when the consistency model is a no consistency model, then the second data block is written to the second replica, wherein in the full consistency model all data block is consistent at all times from the application's viewpoint, wherein in the eventual consistency model a replica diverges for a limited period of time and is made consistent again with other replicas after a defined timespan).

22.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Bhansali and FAUSER, and further in view of Yao (U.S. 20160203025 A1 hereinafter, “Yao”).
23.	With respect to claim 9,
Although Martin, Bhansali and FAUSER combination substantially teaches the claimed invention, they do not explicitly indicate determining to migrate the set of records to the long-term storage system based on a number of records in the set of records comparing favorably to a predefined threshold.
Yao teaches the limitations by stating determining to migrate the set of records to the long-term storage system based on a number of records in the set of records comparing favorably to a predefined threshold (Yao claim 1 e.g. a currently executing computer program thread in response to a determination that a number of the data records that satisfies a threshold have been stored in the buffer;  if the currently executing computer program thread is the first computer program thread, identifying, by executing an instruction with the processor, target remote nodes having a memory address accessed during execution of at least one of the plurality of sampled memory operations, the target remote nodes being remote from the first node and being identified using the node identifying information contained in the data records;  and selecting, by executing an instruction with a processor, at least one of the target remote nodes as a migration destination candidate for the first computer program thread).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Martin, Bhansali, FAUSER and Yao, to reduce bottlenecks encountered because of constrained bandwidth to long-term data storage resources (Martin [0008]). 
24.	Claim 18 is same as claim 9 and is rejected for the same reasons as applied hereinabove.

25.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Bhansali, FAUSER, and Yao, and further in view of Ailon et al (U.S. 9053171 B2 A1 hereinafter, “Ailon”).
26.	With respect to claim 10,
Although Martin, Bhansali, FAUSER and Yao combination substantially teaches the claimed invention, they do not explicitly indicate
receiving a plurality of records within the first temporal period; and
grouping the plurality of records into a plurality of sets of records based on applying a similarity function, wherein the plurality of sets of records includes the set of records.
Ailon teaches the limitations by stating
receiving a plurality of records within the first temporal period; and
grouping the plurality of records into a plurality of sets of records based on applying a similarity function, wherein the plurality of sets of records includes the set of records (Ailon claim 9 e.g. receiving, by a computer system comprising at least one processor, a query;  responsive to a search based on the query, receiving, by the computer system, a set of data points that are related to the query;  estimating, by the computer system, a pairwise similarity function between each data point and each other data point of the set of data points, the pairwise similarity function identifying a similarity between a pair of data points;  clustering, by the computer system, the set of data points into at least one cluster based on the pairwise similarity function, each cluster comprising one or more data points, wherein the clustering is iteratively repeated for a predetermined number of iterations and wherein a number of clusters into which the set of data points are clustered is unknown prior to the clustering;  consolidating, by the computer system, data stored in the one or more data points associated with the at least one cluster into a consolidated data point, wherein consolidating the data stored in the one or more data points associated with the at least one cluster comprises: extracting a data element from a data point of the at least one cluster;  determining another data element from another data point of the at least one cluster, wherein the other data element is a duplicate of the data element;  selecting one among the data element and the other data element to be added to the consolidated data point;  and storing the selected data element in the consolidated data point;  and using the consolidated data point when providing results responsive to the query to a user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Martin, Bhansali, FAUSER, Yao and Ailon, to reduce bottlenecks encountered because of constrained bandwidth to long-term data storage resources (Martin [0008]). 

27.	Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Bhansali and FAUSER, and further in view of Doi (U.S. 20180150335 A1 hereinafter, “Doi”) and Nayak (U.S. 20130091102 A1 hereinafter, “Nayak”).
28.	With respect to claim 11,
Although Martin, Bhansali and FAUSER combination substantially teaches the claimed invention, they do not explicitly indicate temporarily storing a second set of records in the set of memory resources during the second temporal period.
Doi teaches the limitations by stating temporarily storing a second set of records in the set of memory resources during the second temporal period (Doi [0016] e.g. [0016] In one aspect, there is provided a non-transitory computer-readable storage medium storing a program that causes a first computer to perform a procedure including: copying, to a second computer, data stored in a unit area of a memory used by a virtual machine; creating a buffer area in association with the unit area; performing control for storing a modification history record in the buffer area associated with the unit area, each time a modification is made to data stored in the unit area during a period after the copying; recopying data stored in the unit area to the second computer, in preparation for operation of the virtual machine on the second computer, when an amount of modification history records in the buffer area exceeds a threshold; and transmitting the modification history records in the buffer area to the second computer, in preparation for operation of the virtual machine on the second computer, when the amount of the modification history records in the buffer area is equal to or smaller than the threshold).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Martin, Bhansali, FAUSER and Doi, to reduce bottlenecks encountered because of constrained bandwidth to long-term data storage resources (Martin [0008]). 
Although Martin, Bhansali, FAUSER and Doi combination substantially teaches the claimed invention, they do not explicitly indicate facilitating execution of a second query during the second temporal period by accessing a subset of the second set of records in the set of memory resources, wherein full execution of the query by a query processing module is facilitated via access to a second subset of the set of records that are stored in the long-term storage system during the second temporal period as a result of migrating the second subset of the set of records stored in the long-term storage system.
Nayak teaches the limitations by stating facilitating execution of a second query during the second temporal period by accessing a subset of the second set of records in the set of memory resources, wherein full execution of the query by a query processing module is facilitated via access to a second subset of the set of records that are stored in the long-term storage system during the second temporal period as a result of migrating the second subset of the set of records stored in the long-term storage system (Nayak [0037] e.g. However, other de-duplication processes can be used, and de-duplication can take place during read and/or write operations, and thus in real time.  Alternatively, de-duplication can take place during back-up operations or when data is being stored on a mirror site.  The storage layer 280 and device driver layer 285 process access requests, such as read and write requests, sent by the file system implemented by the storage system 120.  The storage layer 280 can organize and administer the various access requests and the device driver layer 285 can direct the operation of the storage devices 125 to record and read data to and from the disk drive).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Martin, Bhansali, FAUSER, Doi and Nayak, to reduce bottlenecks encountered because of constrained bandwidth to long-term data storage resources (Martin [0008]). 
29.	Claim 19 is same as claim 11 and is rejected for the same reasons as applied hereinabove.

Response to Arguments
30.	Applicant’s remarks and arguments presented on 2/24/22 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
31.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
32.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
June 21, 2022